IN THE SUPREME COURT OF IOWA
                             No. 10–1336

                          Filed July 13, 2012


ABBEY FRY,

      Appellee,

vs.

ANDREW BLAUVELT d/b/a BLUEFIELD
TRUST CONSTRUCTION,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Washington County,

Joel D. Yates, Judge.



      On further review, plaintiff asserts the court of appeals erred in

awarding defendant a new trial. DECISION OF COURT OF APPEALS

VACATED; DISTRICT COURT JUDGMENT AFFIRMED.


      Michael J. Moreland and Heather M. Simplot of Harrison,

Moreland & Webber, P.C., Ottumwa, for appellant.



      Richard S. Bordwell, and Trevaniel J. Temple of Bordwell Law

Office, P.L.C., Washington, and Larry J. Brock (until withdrawal), for

appellee.
                                      2

ZAGER, Justice.

         In this breach of contract case, we consider whether the district

court erred in denying the defendant’s motion for a new trial based on

several rulings by the district court that the defendant claims materially

affected his rights and denied him a fair trial. The district court refused

the defendant’s request to exclude exhibits disclosed by the plaintiff the

day before trial in violation of the district court’s pretrial scheduling

order.    Additionally, the district court refused the request to declare a

mistrial when the plaintiff testified to certain matters in violation of the

district court’s stipulated ruling on a motion in limine and denied the

defendant’s motion for a directed verdict. The court of appeals reversed

and remanded for a new trial because it concluded the district court

abused its discretion in admitting the exhibits into evidence. On further

review, we vacate the decision of the court of appeals and affirm the

judgment of the district court.

         I. Factual and Procedural Background.

         Based on the evidence produced at trial, the jury could have found

the following facts. In August 2008, plaintiff, Abbey Fry (Fry), hired the

defendant,     Andrew    Blauvelt   d/b/a   Bluefield   Trust   Construction

(Bluefield), to remodel her home in Ollie, Iowa. After some negotiating,

Fry and Bluefield entered into an oral contract in which Bluefield agreed

to extend Fry’s kitchen, add a master bedroom with a bath and closet,

add a hallway, and add a garage with a basement below. The estimated

cost to complete the project was $101,250. No agreement was reached

as to the time of completion, although Fry wanted the project completed

within six months. Bluefield broke ground on or around September 28,

2008.
                                      3

      Work initially proceeded at a relatively rapid pace with weekly

payment     applications   by   Bluefield   showing   work   performed   and

subsequent payments by Fry. The contractual relationship between the

parties began to sour in late December when the project foreman left for

a month-long vacation. After the foreman left, Fry became increasingly

dissatisfied with the progress of the project and eventually ordered

Bluefield off the job in January 2009.

      After firing Bluefield, Fry hired S.R.S. Construction to complete the

project.    Chad Evans, the owner of S.R.S. Construction, testified that

S.R.S. Construction did some electrical work, put a doorway in, installed

a window, worked on the flooring, and performed other work on the

addition.    Aside from the work it did perform, S.R.S. Construction

submitted a bid in the amount of $24,650 which was its estimated cost

to complete the addition. It also submitted another bid in the amount of

$32,480 to repair the roof of the garage that was, according to Evans,

defectively constructed.

      Fry filed a breach of contract claim against Bluefield in April 2009.

Fry claimed Bluefield failed to perform under the contract, and as a

result of this failure to perform, she incurred expenses and suffered

damages. Specifically, Fry sought damages for the cost to complete the

project according to the original oral contract between the parties. She

also sought damages as a result of construction delays she claimed were

caused by Bluefield.

      Prior to trial, Bluefield filed a motion in limine. The motion sought

to prohibit Fry from “mentioning, discussing, or asking any witness”

about an allegation of repair fraud involving one of Bluefield’s projects in

Mississippi.     The motion also sought to exclude any evidence or

testimony relating to one of Bluefield’s projects located in Wellman, Iowa
                                     4

involving an allegedly unhappy customer. By stipulation of the parties,

the district court granted the motion.

        By pretrial order, trial in this matter was set for June 29, 2010.

The pretrial order also required the parties to exchange complete exhibit

and witness lists no later than seven days before trial. On June 22, Fry

faxed her initial exhibit list to Bluefield which listed sixteen items, many

of which were designated simply as “photographs.” The day before trial,

Fry filed an amended exhibit list that included one hundred and eighty-

three exhibits.   The last eight exhibits contained fifteen photographs,

none of which were previously disclosed to Bluefield.           The fifteen

photographs allegedly depicted a “water leak on June 1 [and 2], 2010,”

and a “millipede invasion on June 18, 2010,” that occurred in Fry’s

home.

        On the morning of trial, Bluefield requested the district court

exclude the eight exhibits from evidence. Bluefield argued the exhibits

should be excluded from evidence because Fry failed to disclose the

photographs in accordance with the pretrial order.        Bluefield further

argued that the photographs would inflame the jury and that it needed

time to consult an expert to investigate the cause of the leak and

infestation.   Fry’s counsel responded that the photographs were not

previously disclosed because the water leak and millipede problem were

recent developments.      He also asserted that expert testimony was

unnecessary. The district court reserved judgment, and the trial began.

During Fry’s testimony, the district court denied Bluefield’s motion to

exclude the untimely disclosed exhibits.     The district court explained

that, although it agreed that Bluefield’s concerns were “legitimate,” the

court thought the concerns could “adequately be addressed through
                                     5

cross-examination of the plaintiff or the plaintiff’s witnesses, and/or

through presentation of [Bluefield’s] evidence.”

      During recross-examination of Fry, Bluefield’s attorney attempted

to undermine the probative value of the photographs by calling attention

to the eighteen month gap between the time Bluefield stopped working

on the project and the time the water leak and millipede problems arose.

The following exchange took place:

            Q. [W]e’re now 18 months after you fired Andy and
      you’re having a problem that you’re relating back to
      something that he did 18 months ago; is that right? A.
      Because he’s the one that set the wall, yes. The wall that
      has a terrible leak, that’s full of foam that I had to put to
      keep the mice from coming in in the winter for two years
      now. The wall is incorrect. Not just the door.

            Q. Any of the problems that you’ve had, you haven’t
      fixed those problems? A. I have no money to fix those
      problems.

            Q. And that’s because Andrew blew all your money?
      Is that right? A. He didn’t use it where he was supposed to,
      and I’m pretty sure he used it on other jobs because he was
      behind on them jobs too. He doesn’t know how to manage
      money very well.

           Q. What’s the basis of that opinion?       A.   He’s filed
      bankruptcy many times.

             Q. Yeah. All right. A. A lawsuit down in Mississippi
      on another house. One in Wellman that’s very unhappy with
      her job site, too.

            Q. Are you going to call those people to testify? A. I
      did, but you won’t let them.

(Emphasis added.)    Bluefield’s attempt to undermine the value of the

photographs during recross-examination thus led to the introduction of

testimony that was previously held inadmissible by the district court’s

ruling on Bluefield’s motion in limine. On Bluefield’s motion, the district

court struck the improper remarks from the record and directed the jury
                                    6

“not to consider those answers.” Bluefield moved for a mistrial, which

the district court denied.

      The jury subsequently returned a verdict in Fry’s favor. On July

14, 2010, Bluefield filed a motion for new trial on several grounds.

Bluefield first alleged the admission of the untimely disclosed exhibits—

specifically, the photographs of the water leak and millipede problem—

prevented him from receiving a fair trial and affected his substantial

rights.    Bluefield also alleged that the court committed error when it

refused to grant a mistrial after Fry violated the district court ruling on

the motion in limine. Bluefield claims this violation prevented him from

receiving a fair trial and thus warranted a new trial.      Bluefield also

argued other errors by the district court warranted a new trial.       The

district court denied the motion for new trial on all grounds, and

Bluefield appealed.

      The court of appeals reversed and remanded for a new trial. The

court of appeals reasoned the district court abused its discretion in

admitting the late-disclosed exhibits because the late disclosure

prejudiced Bluefield’s defense. The court of appeals further noted that

Fry did not seek damages with respect to the water leak or millipede

problem and therefore the photographs were irrelevant to the breach of

contract claim.       The court reasoned that the admission of the

photographs prevented Bluefield from receiving a fair trial under Iowa

Rule of Civil Procedure 1.1004. Fry requested further review, which we

granted.

      II. Scope of Review.

      “We review the denial of a motion for new trial based on the

grounds asserted in the motion.”        Estate of Long ex rel. Smith v.

Broadlawns Med. Ctr., 656 N.W.2d 71, 88 (Iowa 2002), abrogated on
                                     7

other grounds by Thompson v. Kaczinski, 774 N.W.2d 829, 836 (Iowa

2009); see also Ladeburg v. Ray, 508 N.W.2d 694, 696 (Iowa 1993).

“Ultimately, ‘we are reluctant to interfere with a jury verdict’ or the

district court’s consideration of a motion for new trial made in response

to the verdict.” Estate of Long, 656 N.W.2d at 88 (citation omitted). We

review a district court’s denial of a motion to exclude untimely disclosed

exhibits for abuse of discretion. Cf. Olson v. Nieman’s, Ltd., 579 N.W.2d
299, 305 (Iowa 1998).     “If the motion [for a new trial] is based on a

discretionary ground such as misconduct it is reviewed for an abuse of

discretion.” Loehr v. Mettille, 806 N.W.2d 270, 277 (Iowa 2011). Claims

“of accident and surprise, which ordinary prudence could not have

guarded against” are also reviewed for abuse of discretion. See Vanden

Berg v. Wolfe, 196 N.W.2d 420, 422 (Iowa 1972). “We review the district

court’s denial of a motion for a new trial based on the claim a jury

awarded excessive damages for an abuse of discretion.”        WSH Props.,

L.L.C. v. Daniels, 761 N.W.2d 45, 49 (Iowa 2008) (citation and internal

quotation marks omitted). A district court abuses its discretion if it rests

its ruling on “clearly untenable or unreasonable grounds.”       Lawson v.

Kurtzhals, 792 N.W.2d 251, 258 (Iowa 2010).

      Bluefield claims that a new trial was appropriate because the

verdict was “not sustained by sufficient evidence” and the district court

committed errors of law. See Iowa R. Civ. P. 1.1004(6), (8). “Because the

sufficiency of the evidence presents a legal question, we review the trial

court’s ruling on this ground for the correction of errors of law.” Estate

of Hagedorn ex rel. Hagedorn v. Peterson, 690 N.W.2d 84, 87 (Iowa 2004).

In a related claim, Bluefield argues the district court committed legal

error in not granting its motion for a directed verdict, a decision we
                                       8

review for a correction of errors at law. Hasselman v. Hasselman, 596
N.W.2d 541, 545 (Iowa 1999).

      III. Issues Presented on Appeal.

      Bluefield raised eight issues on direct appeal.       Bluefield first

argued a new trial was warranted under Iowa Rule of Civil Procedure

1.1004(1).   Under rule 1.1004(1), a new trial may be granted for an

“abuse of discretion which prevented the movant from having a fair trial.”

Bluefield asserts a new trial was appropriate under this rule because the

district court abused its discretion in admitting the untimely disclosed

photographs and refusing to grant Bluefield’s motion for a mistrial

during Fry’s testimony.

      Second, Bluefield argued the district court should have granted a

new trial under Iowa Rule of Civil Procedure 1.1004(2), which permits a

new trial for “[m]isconduct of the jury or prevailing party.”     Bluefield

asserts Fry engaged in misconduct by referencing Bluefield’s projects in

Mississippi and Wellman, Iowa in violation of the district court’s order

granting the motion in limine.

      Third, Bluefield stated that a new trial should have been granted

pursuant to Iowa Rule of Civil Procedure 1.1004(3), which allows a new

trial for an “[a]ccident or surprise which ordinary prudence could not

have guarded against.”    Bluefield argued that the untimely disclosed

exhibits, and Fry’s testimony regarding the Mississippi and Wellman,

Iowa projects, constituted a “surprise” that “ordinary prudence could not

have guarded against.” Iowa R. Civ. P. 1.1004(3).

      Bluefield’s fourth, fifth, and sixth arguments alleged the jury

verdict was excessive and reflected an award based on passion or

prejudice. Bluefield relied on Iowa Rules of Civil Procedure 1.1004(4), (5)

and (6) in support of this argument.
                                         9

         Seventh, Bluefield argued the district court made errors of law

during trial, which called for a new trial under rule 1.1004(8). Bluefield

asserted the district court’s failure to order a mistrial, to exclude the

untimely disclosed exhibits, and to exclude testimony regarding damages

to the roof of Fry’s garage were errors of law warranting a new trial.

         Finally, Bluefield asserted the district court erred in failing to grant

his motion for directed verdict at the close of Fry’s case-in-chief.

Bluefield asserted the jury’s verdict finding Bluefield breached the

contract was unsupported by the evidence.           Bluefield’s final argument

relies on Iowa Rule of Civil Procedure 1.1003(2) and 1.1004(9).

         IV. Merits.

         A. Photographs. Bluefield claims the district court’s decision to

admit the photographs of the water leak and millipede problem prevented

Bluefield from receiving a fair trial.       See id. r. 1.1004(1).     Although

Bluefield is not entirely clear about how the district court abused its

discretion and prevented it from having a fair trial, the crux of Bluefield’s

argument is it was deprived of a fair trial because the district court

admitted exhibits that were untimely disclosed in violation of the pretrial

order.     As noted above, the pretrial order required Fry to provide

Bluefield with a complete exhibit list “no later than seven (7) days prior to

trial.” Fry failed to comply with the pretrial order by filing an amended

exhibit list, which included the previously undisclosed photographs in

question, the day before trial. Bluefield’s request for the exclusion of the

untimely disclosed photographs was, in substance, a motion to enforce

the pretrial order by appropriate sanctions under Iowa Rule of Civil

Procedure 1.602(5). See Iowa R. Civ. P. 1.602(5) (stating a court “may

make such orders . . . as are just” for a party’s failure to obey a

scheduling or pretrial order, including an order prohibiting introduction
                                      10

of certain matters in evidence as provided in rule 1.517(2)(b)(2)).     We

therefore turn to the question of whether the district court’s failure to

enforce the pretrial order deprived Bluefield of a fair trial.

      Pretrial scheduling orders serve an important function in our civil

justice system. A scheduling order encourages pretrial management and

assists the trial court in controlling the direction of the litigation. See

Caruso v. Pearce, 678 S.E.2d 50, 55 (W. Va. 2009); see also Stevenson v.

Felco Indus., Inc., 216 P.3d 763, 769 (Mont. 2009). It has been said that

the purpose of a pretrial scheduling order is to “permit orderly discovery

and pretrial preparation.” In re Estate of Fahnlander, 913 P.2d 426, 429

(Wash. Ct. App. 1996).      By fixing time deadlines, a scheduling order

stimulates litigants to focus on the most germane issues in the case. See

Fed. R. Civ. P. 16 advisory committee’s notes to 1983 amendments (citing

Report of the National Commission for the Review of Antitrust Laws and

Procedures 28 (1979)); 3 James W. Moore, Moore’s Federal Practice

§ 16.02, at 16–19 to 16–20 (3d ed. 2012).         Time limits thus promote

efficiency and reduce the amount of resources required to be invested in

the litigation.   Fed. R. Civ. P. 16 advisory committee’s notes to 1983

amendments.       “[T]he absence of a scheduling order,” observes one

commentator, “can result in lack of focus, inefficiency, and delays in

disposition.” 3 James W. Moore, Moore’s Federal Practice § 16.10[2], at

16-39.

      The cooperation of parties during pretrial stages of litigation is

essential. Judge McIllvaine observed fifty years ago that “[w]ithout the

active cooperation of the trial attorneys, and their diligent preparation of

the cases for pretrial, the whole purpose of pretrial will fail.” John W.

McIllvaine, A District Judge’s Views as to the Means of Insuring

Compliance by Counsel with the Pretrial Procedures, 29 F.R.D. 191, 408
                                    11

(1961).   The failure of a party to meet pretrial deadlines not only

undermines the goals of the schedule, but also prejudices the other

party, who is subject to the deadlines as well. See Perry v. Sera, 623
A.2d 1210, 1220 (D.C. 1993); see also Barrow v. Abramowicz, 931 A.2d
424, 431 (Del. 2007) (stating “the pretrial order is tantamount to a

contract between the parties for conducting pretrial preparation”).      A

party’s failure to comply with pretrial procedure divests the trial court’s

control over the administration of justice in the case and places it in the

hands of recalcitrant or otherwise dilatory counsel. See Link v. Wabash

R.R., 291 F.2d 542, 547 (7th Cir. 1961).

      To ensure our district courts have the tools to effectively manage

pretrial conduct and control the conduct of the trial, we have recognized

the inherent power of the district court to enforce pretrial orders by

imposing sanctions.   See Rowen v. Le Mars Mut. Ins. Co. of Iowa, 282
N.W.2d 639, 646 (Iowa 1979). Our rules of civil procedure reflect this

inherent power by vesting the district court with discretion to fashion

appropriate sanctions for violations of pretrial orders. See Iowa Rs. Civ.

P. 1.517(2)(b)(2)–(4), .602(5); Olson, 579 N.W.2d at 305. Although district

courts have discretion in deciding whether to enforce pretrial orders, “it

is incumbent upon a reviewing court to scrutinize the exercise of that

discretion and to confine the exercise to reasonable limits.”       Fox v.

Stanley J. How & Assocs., Inc., 309 N.W.2d 520, 522 (Iowa Ct. App.

1981).

      We conclude the district court properly denied Bluefield’s motion

for a new trial based on the admission of the exhibits in question. Under

rule 1.1004, a district court should only grant a new trial if one of the

grounds listed in the rule applies and the movant’s substantial rights

were materially affected. See Iowa R. Civ. P. 1.1004. When the asserted
                                         12

ground for a new trial is that the district court abused its discretion, the

movant must show the error “prevented the movant from having a fair

trial.” Id. r. 1.1004(1). Thus, in order to reverse the district court and

grant Bluefield’s motion for a new trial, we must not only be convinced

that   the   district   court   abused    its   discretion   by   admitting   the

photographs, we must also be convinced that the error materially

affected Bluefield’s substantial rights.

       Bluefield argues that the district court abused its discretion when

it admitted evidence that was not turned over in accordance with the

pretrial order and that this abuse of discretion prevented Bluefield from

receiving a fair trial. We disagree with both claims. The district court

found that Bluefield’s concerns regarding the late disclosure of the

evidence, and his resulting inability to investigate the photos, could

“adequately be addressed through cross examination of the plaintiff or

the plaintiff’s witnesses, and/or through presentation of [Bluefield’s] own

evidence.”   As discussed below, this point is well-taken.         The court of

appeals correctly noted that Fry had time to alert Bluefield of her

intention to admit evidence of a water leak and millipede infestation.

However, the record does not support the conclusion that Bluefield was

prejudiced by Fry’s failure to include the exhibits in the first exhibit list.

Bluefield argued the exclusion of the exhibits in the exhibit list impaired

his ability to investigate the cause of the water leak. However, Bluefield

presented testimony that Bluefield did not install the window that was

shown in the controverted photographs.           Bluefield clearly was able to

investigate and refute this evidence of a water leak and effectively did so

at trial.

       Bluefield also was not prejudiced in its ability to investigate and

refute the millipede infestation which occurred shortly before trial.
                                    13

Bluefield presented testimony at trial that Fry was instructed not to cut

any holes in the cement wall between the old and the new basement

other than the small opening needed for the heating duct. This was due

to the time of year and because the scheduling of the project did not call

for it at that time. Because Fry could have this done at no charge, she

not only had a hole cut for the heating duct but also went ahead and

opened up a significant hole leading into her existing basement.

Therefore, the hole leading into Fry’s existing basement could not

reasonably be attributed to any direct action by Bluefield. Bluefield also

emphasized the significant time gap between when it was removed from

the project and when these problems occurred.        As the district court

pointed out, while Bluefield’s ability to refute evidence of the water leak

and millipede problem may have been impaired, the district court also

reasonably concluded the surprise suffered by Bluefield was not

substantial nor did it otherwise prevent it from developing a means of

impeachment. See State v. Thompkins, 318 N.W.2d 194, 198 (Iowa 1982)

(noting ability to prepare for or investigate untimely disclosed evidence a

factor to be considered in determining prejudice caused by late

disclosure); see also City of Kotzebue v. McLean, 702 P.2d 1309, 1315

(Alaska 1985) (stating the district court is in the best position to

determine credibility and reasonableness of attorney’s claim of surprise

by undisclosed evidence).

      Even if Bluefield was surprised by the additional exhibits, it is

unlikely this had any impact on the ultimate outcome of the proceedings.

Fry’s testimony on the water leak and millipede infestation consisted of

five pages of a trial transcript which exceeded five hundred and eighty

pages. In contrast, in excess of twenty-eight pages of the transcript were

consumed discussing timesheets.      One of the principal arguments Fry
                                      14

advanced with respect to her breach of contract claim involved the

assertion that Bluefield breached an implied warranty to construct the

garage in a good and workmanlike manner.              Fry submitted several

exhibits, aside from the photographs in question, and offered the

testimony of an expert in support of her assertion that Bluefield

breached the implied warranty of workmanlike quality. The photographs

of the water leak and millipede problem were therefore cumulative and

had marginal probative value.

      Under    these   facts,   we   cannot   say   that   by   admitting   the

photographs that were turned over the day of trial, the district court

exercised its discretion on grounds or reasons clearly untenable or to an

extent clearly unreasonable. The introduction of the disputed exhibits

did not significantly alter Bluefield’s defense strategy, nor was Bluefield

unable to effectively respond to the exhibits through cross-examination

and its direct evidence.        We note Bluefield has also claimed the

photographs were not relevant to a breach of contract case and should

have been excluded on that basis. See Estate of Long, 656 N.W.2d at 90

(“[T]he photographs were not relevant to any issue properly before the

jury and there was no ‘just reason for their admission.’ Thus, the district

court’s admission of the photos . . . amounted to an abuse of discretion.”

(citation omitted)). However valid this argument may be, Bluefield has

failed to demonstrate how his substantial rights have been affected by

the introduction of the untimely disclosed exhibits. While we certainly

do not condone the last minute disclosure of exhibits in this case,

Bluefield has failed to establish substantial prejudice resulted due to the

introduction of the untimely exhibits.        We therefore reject Bluefield’s

argument that a new trial is warranted under Iowa Rule of Civil

Procedure 1.1004(1), (3), or (8).
                                      15

      B. Improper Remarks by Fry. Bluefield asserts that the district

court’s failure to grant a mistrial following Fry’s statements in violation of

the motion in limine deprived it of a fair trial, amounted to misconduct

by the prevailing party, constituted a surprise which ordinary prudence

could not have guarded against, and constituted an error of law in the

proceeding. Iowa R. Civ. P. 1.1004(1), (2), (3), (8).

      The district court found that Fry’s improper remarks were not

made in bad faith and were “to a large extent, if not wholly,” made in

response to questions posed by Bluefield’s counsel.              Immediately

following the improper remarks, the district court sustained Bluefield’s

objection, struck the remarks from the record, and directed the jury not

to consider them.     “Generally, an admonition to the jury to disregard

inadmissible testimony is sufficient to cure any prejudice.”         State v.

Brotherton, 384 N.W.2d 375, 381 (Iowa 1986); State v. Brown, 397
N.W.2d 689, 699 (Iowa 1986) (“[A] trial court’s quick action in striking

the improper response and cautioning the jury to disregard it, coupled,

when necessary, with some type of general cautionary instruction, will

prevent any prejudice.”). “We . . . allow trial courts broad discretion in

determining whether to grant a mistrial. Such discretion is a recognition

of the trial court’s better position to appraise the situation in the context

of the full trial.” Eldridge v. Casey’s Gen. Stores, Inc., 533 N.W.2d 569,

571 (Iowa Ct. App. 1995) (citation omitted).

      Bluefield has not shown that the district court’s admonishment

failed to cure any prejudice caused by the violation of the motion in

limine.   These facts do not present an “extreme instance” in which

“manifest” prejudice provides sufficient grounds for a new trial.         See

State v. Jackson, 587 N.W.2d 764, 766 (Iowa 1998).          We find neither

abuse of discretion nor error of law in the denial of the request for a
                                       16

mistrial or the denial of a new trial based on the grounds asserted by

Bluefield in its appeal asserting a new trial is warranted in light of Fry’s

statements in violation of the motion in limine.

      C. Jury Award. Bluefield also asserts the jury verdict is excessive

due to passion or prejudice. See Iowa R. Civ. P. 1.1004(4). We review

claims alleging excessive damages influenced by passion or prejudice for

abuse of discretion.       WSH Props., L.L.C., 761 N.W.2d at 49.               A

presumption of passion or prejudice arises when a jury verdict is

“flagrantly excessive.”   Id. at 50.   Once the presumption of passion or

prejudice is dispelled, we look to other indications in the record to

support a finding of passion or prejudice.         Id. at 51.   In considering

whether a verdict is so excessive as to show it is the result of passion or

prejudice, “ ‘we must take the evidence in the aspect most favorable to

plaintiff which it will reasonably bear.’ ” Townsend v. Mid-Am. Pipeline

Co., 168 N.W.2d 30, 33 (Iowa 1969) (citation omitted).

      We conclude that the presumption of passion or prejudice is

dispelled in this case because the jury verdict is supported by

substantial evidence. The jury awarded $42,000 for the cost to complete

the project. The contract price of the project was $101,250. Fry stated

she paid Bluefield a total of $79,309. Fry acknowledged that $1295.74 of

the total was for a “dog run” that was not included in the original budget.

Fry also spent $5326.54 on cabinets, though the original bid only

budgeted $3000 for cabinets. 1 Thus, Fry incurred a total of $81,013.26

on the project as originally contemplated by the parties before Bluefield’s

departure.    At the time Bluefield stopped working on the project, a

balance of $20,236.74 remained on the original contract.

      1Fry  conceded she was responsible for the amount in excess of the budgeted
sum for the cabinets.
                                   17

      Following Bluefield’s departure, Fry spent over $20,000 on

materials and labor to continue work on the addition. An estimate from

S.R.S. Construction stated it would cost another $24,650 to complete the

addition.    In addition to the cost to complete, S.R.S. Construction

submitted a bid in the amount of $32,480 for the cost to repair the roof

constructed by Bluefield which Fry and her expert claimed was defective.

Moreover, Fry and Anthony Williams testified the original contract

included a geothermal unit, which would cost $18,000 to install.

Whether this was included in the original proposal was highly disputed

at trial. There were also significant cost overruns on other items that

were part of the original proposal.     The record reveals substantial

disputes as to the amount of these additional costs and the responsible

party. After sorting through all of the contested evidence and testimony,

it is clear the jury award of $42,000 as the cost to Fry to complete the

project due to Bluefield’s breach is supported by substantial evidence

and is not flagrantly excessive.

      The jury also awarded Fry $9662.76 for the cost of delay caused by

Bluefield.   Fry testified that she financed the addition to her home

through a home equity line of credit of $100,000. Fry explained the line

of credit may be turned into a mortgage once the addition is completed.

Fry testified the delay in finishing the project prevented her from

converting her home equity line of credit into a thirty-year conventional

mortgage. She testified that between December 28, 2008, and July 1,

2010, she paid $18,749.88 in interest on her loan. Had she been able to

convert her home equity line of credit into a thirty-year mortgage,

however, she would have paid $7421.67 in interest. Therefore, the cost

of delay awarded by the jury is supported by substantial evidence and

not flagrantly excessive.
                                      18

      We also find no indication in the record that the jurors acted out of

passion or prejudice in such a way as to punish Bluefield. As discussed

above, the jury verdict is supported by substantial evidence.         Further,

the record is devoid of any other objective evidence affirmatively

establishing the jury acted out of passion or prejudice.         See Allen v.

Lindeman, 259 Iowa 1384, 1398, 148 N.W.2d 610, 619 (1967) (stating “it

must affirmatively be shown prejudice and passion existed before this

court should interfere with a verdict”).          Therefore, based on the

evidentiary support of the verdict and the lack of evidence showing

passion or prejudice, we conclude the damages awarded by the jury in

this case are not excessive or influenced by passion or prejudice.

Further, because we conclude the verdict was supported by substantial

evidence, we reject Bluefield’s claim under Iowa Rule of Civil Procedure

1.1004(6).

      D. Directed Verdict.      Following the close of Fry’s case-in-chief,

Bluefield made a motion for directed verdict claiming Fry failed to

introduce sufficient evidence on the element of breach. In response to

Bluefield’s motion, Fry’s counsel argued sufficient evidence supported

the breach element in three ways: First, Bluefield breached the contract

by exceeding the agreed upon price of the project; second, Bluefield’s

dilatory progress on completion of the contract amounted to a breach;

and third, Bluefield’s shoddy workmanship breached the implied

warranty of workmanlike quality.       The district court denied Bluefield’s

motion for directed verdict.

      We review a denial of a motion for directed verdict for correction of

errors at law. Hasselman, 596 N.W.2d at 545. On a motion for directed

verdict, the trial court is required to view the evidence in the light most

favorable to the plaintiff, even if contradictory evidence exists. Bellville v.
                                          19

Farm Bureau Mut. Ins. Co., 702 N.W.2d 468, 473 (Iowa 2005). A motion

for directed verdict must be overruled if substantial evidence supports

each element of each claim. Easton v. Howard, 751 N.W.2d 1, 5 (Iowa

2008). Evidence is substantial “[w]hen reasonable minds would accept

the evidence as adequate to reach the same findings.” Id. Our task is to

determine whether the district court “correctly determined there was

sufficient evidence to submit the issue to the jury.” Id.

       We conclude substantial evidence supports Fry’s breach of

contract claim. In construction contracts, “it is implied, unless there is

express contrary agreement, that ‘the building will be erected in a

reasonably good and workmanlike manner.’ ” 2                Busker v. Sokolowski,

203 N.W.2d 301, 303 (Iowa 1972) (quoting Markman v. Hoefer, 252 Iowa
118, 123, 106 N.W.2d 59, 62 (1960)).              In this case, Fry testified that

problems with the roof of the garage were a factor in her decision to ask

Bluefield to discontinue the project.          Chad Evans opined that, overall,

Bluefield’s work was subpar.            Evans stated the roof on the garage

installed by Bluefield fell below industry standards and would cost

$32,480 to repair. There were also numerous claims of other deficiencies

in the work performed by Bluefield.
       There was also substantial evidence presented by Fry that

numerous individual bid items were well over budget at the time

Bluefield was removed from the project. Bluefield acknowledged that it

did not discuss this with Fry or have any written documentation as to

change orders. Lastly, there was substantial evidence in the record that


       2Bluefield briefly argues the admission of evidence related to the cost to repair
Bluefield’s shoddy workmanship was an error of law warranting a new trial. See Iowa
R. Civ. P. 1.1004(8). Because the evidence was directly related to Fry’s claim based on
the implied warranty of workmanlike construction, the district court did not err in
admitting evidence of cost of repair.
                                    20

little or no work was being performed on Fry’s addition in the weeks

leading up to Bluefield’s removal from the project. Therefore, there was

substantial evidence in the record to support a claim of breach so that it

was not error for the district court to deny the motion for directed verdict

and allow the matter to proceed to the jury.      On these facts, we also

conclude substantial evidence supports the jury’s verdict. We therefore

reject Bluefield’s arguments under Iowa Rule of Civil Procedure 1.1004(6)

and rule 1.1004(9).

      V. Conclusion.

      For the reasons stated above, Bluefield has not shown the district

court committed any error in its decisions during the trial that

substantially prejudiced Bluefield’s rights to a fair trial.     Therefore,

Bluefield is not entitled to a new trial.   We vacate the decision of the

court of appeals, and the judgment of the district court is affirmed.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.